Appeal by the claimant from a decision of -the Unemployment Insurance Appeal Board ruling claimant’s benefit rate to be reduced pursuant to section 600 of the Labor Law *1004from $65 weekly to $19 weekly because he received a pension or retirement payment under a plan wholly financed by the employer. Determination of this appeal previously withheld (Matter of Lipsky [Catherwood], 36 A D 2d 870) and reargument had to consider the application and effect of Matter of Guilfoyle [Dow Jones & Co. — Catherwood] (36 A D 2d 108). Claimant’s contentions are without merit and the record contains substantial evidence to sustain the board’s determination (Labor Law, § 623; Matter of Steiner [Catherwood], 31 A D 2d 669, affd. 25 N Y 2d 819) if claimant was in fact “ retired ” within the meaning of section 600 of the Labor Law (see Matter of Guilfoyle [Dow Jones & Co.— Catherwood], supra). Since the record is incomplete on this crucial question and the pension plan was first submitted upon reargument, we must remand for a determination whether claimant was “ retired ” under section 600 of the Labor Law upon the facts and circumstances here in accordance with Matter of Guilfoyle (Catherwood) (supra). Decision reversed, and matter remitted for further proceedings not inconsistent herewith, without costs. Reynolds, J. P., Aulisi, Staley, Jr., Cooke and Simons, JJ., concur.